PER CURIAM:
Larry Lamont Bush appeals the district court’s order dismissing this breach of contract action for lack of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Bush v. Bennet & Nathans, L.L.P., No. CA-04-3710-AMD (D. Md. filed Nov. 29, 2004; entered Nov. 30, 2004). We dispense with oral argument because the facts and legal contentions are adequately *147presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED